Citation Nr: 0928916	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  03-09 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a stress 
fracture involving the left foot. 


REPRESENTATION

Appellant represented by:  No representation	


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1991 to October 
1991, and from August 2001 to April 2002.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 rating decision in which the RO denied 
service connection for residuals of a stress fracture 
involving the left foot.  The Veteran filed a notice of 
disagreement (NOD) in February 2003, and the RO issued a 
statement of the case (SOC) in March 2003.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in April 2003.

In April 2004, the Board remanded the matter on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After accomplishing further 
development, the RO continued the denial of the claim (as 
reflected in an August 2004 supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration. 

In March 2007 the Board again remanded this matter to the RO, 
via the AMC,., for additional development and notice.  After 
completing part of the request action, the AMC continued 
denial of the Veteran's claim (as reflected in the May 2009 
SSOC), and returned the matter to the Board for further 
appellate consideration.

For the reasons expressed below, the claim on appeal is, 
again, being remanded to the RO via the AMC, in Washington, 
DC. VA will notify the appellant when further action, on her 
part, is required. 


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

The primary goals of the Board's most recent March 2007 
remand were: (1) to obtain copies of the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC), Commander at the Army Reserves Personnel Center 
(ARPERCEN), and any other military records depositories and 
to obtain the correct address for, and request the Veteran's 
service treatment records from, the USAR Center in New 
Kensington, PA; (2) to obtain from the Pittsburgh VA Medical 
Center (VAMC) all outstanding pertinent records of evaluation 
and/or treatment of the Veteran's claimed left foot 
disability, for the period from October 2004 to the present; 
(3) to send to the Veteran a letter requesting that she 
provide information, and, if necessary, authorization, to 
enable it to obtain any additional evidence pertinent to 
claim for service connection on appeal; and (4) to arrange 
for the Veteran to undergo VA examination of the left foot 
(preferably, a podiatry examination), by a physician, at an 
appropriate VA medical facility where the physician should 
render an opinion as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent probability) that 
such disability is medically related to in- service injury, 
particularly, the stress fracture incurred therein.  Even if 
the examiner determined that any of the foot condition is 
congenital or development in nature, the examiner was to 
still opine whether the Veteran has current disability due to 
aggravation by superimposed in-service foot injury. 

In November 2007, the Veteran underwent a VA examination for 
his claimed left foot disability.  The VA examiner diagnosed 
the Veteran with a hallux valgus deformity.  However, the VA 
examiner did not render an opinion as to whether it was at 
least as likely as not that the hallux valgus deformity was 
medically related to in- service injury, particularly, the 
stress fracture incurred therein or whether the Veteran had a 
current disability due to aggravation by superimposed in-
service foot injury.

Unfortunately, as the record still does not contain an 
opinion as to the question of a medical relationship between 
a left foot disability and the in-service stress fracture, 
pursuant to Stegall, a remand for compliance with the 
directives of the Board's prior remand (as indicated above) 
is warranted. 

Hence, the RO should forward the entire claims file to the 
physician that examined the Veteran and prepared the November 
2007 examination report for an addendum addressing the 
question as to whether the Veteran's current left foot 
disability is at least as likely as not related to an in- 
service injury, particularly, the stress fracture incurred 
therein or whether the Veteran had a current disability due 
to aggravation by superimposed in-service foot injury.  The 
RO should only arrange for the Veteran to undergo further 
examination if the prior examiner is unavailable, or is 
unable to provide the requested opinion without first 
examining the Veteran.

The Veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may result in 
denial of the claim (as the original claim will be 
adjudicated o the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility at which the examination is to take place. 

Further, to ensure that all due process requirements are met, 
while the matter is on remand, the RO should also give the 
Veteran another opportunity to present information and 
evidence pertinent to the claim on appeal, notifying her that 
she has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. § 5103, 5103A (West 
.2002); 38 C.F.R. § 3.159 (2008)  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
remaining on appeal. 

Accordingly, the matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran 
a letter requesting that she provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to claim 
for service connection on appeal.

The RO should invite the Veteran to 
submit all pertinent evidence in her 
possession that is not already of record, 
and explain the type of evidence that it 
is her ultimate responsibility to submit. 

The RO's letter should clearly explain to 
the Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the Veteran's response 
has expired, the entire claims file, to 
include a copy of this REMAND, should be 
returned to the physician who conducted 
the November 2007 VA examination for a 
supplemental opinion.

The examiner should clearly identify all 
current left foot disability/ies.  Then, 
with respect to each diagnosed 
disability, the examiner should provide 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at a 50 
percent or greater probability) that such 
disability is medically related to in-
service injury, particularly, the stress 
fracture incurred therein.  Even if 
examiner determines that any of the foot 
condition is congenital or development in 
nature, the examiner should still opine 
whether the Veteran has current 
disability due to aggravation by 
superimposed in-service foot injury.

If the prior physician is unavailable, or 
is unable to render the requested 
supplemental opinion without examining 
the Veteran, the RO should arrange for 
the Veteran to go undergo VA examination 
of the left foot (preferably, a podiatry 
examination), by the prior or other 
physician with appropriate expertise at a 
VA facility, to provide an opinion in 
response to the questions posed above.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the Veteran, and the examination 
report should reflect consideration of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the Veteran by the 
pertinent VA medical facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken, 
consistent with Stegall (cited to above),  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
entitlement to service connection for 
residuals of a stress fracture involving 
the left foot, in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate SSOC, and 
afford her the opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

